MEMORANDUM *
Marcelino Soberanis Cortez petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the denial of his application for cancellation of removal by the immigration judge (“IJ”). We deny the petition for review.
The BIA’s conclusion that the petitioner’s right of due process was not violated is supported by the record. A careful review of the record establishes that the petitioner was afforded a reasonable opportunity to present evidence on his own behalf, that the IJ adequately explained the hearing procedures to the petitioner, and that the IJ adequately assisted the pro se petitioner in developing the record fully. The petitioner argues that the IJ did not explain the difficulty of satisfying the hardship standard in a cancellation of removal case. However, the record belies that assertion. The IJ specifically informed the petitioner that he had a “very difficult case” and that the “standard says that it has to be exceptional and extremely unusual.”
The petitioner also argues that he was denied his right to counsel before the IJ. However, he failed to present this argument to the BIA. Because he failed to exhaust his administrative remedies, we lack appellate jurisdiction to consider the argument. Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.